Citation Nr: 1727168	
Decision Date: 07/13/17    Archive Date: 07/25/17

DOCKET NO.  10-38 399	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in North Little Rock, Arkansas


THE ISSUES

1.  Entitlement to service connection for infertility.

2.  Entitlement to service connection for a sinus disability.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

Arif Syed, Counsel
INTRODUCTION

The Veteran served on active duty in the Marine Corps from October 1980 to October 1984 and from February 1988 to March 1989.  The Veteran's first period of service was under honorable conditions; however his second period of service from February 1988 to March 1989 was under conditions other than honorable.  Further, the Veteran has asserted that his claimed conditions occurred as a result of his first period of service from October 1980 to October 1984.  Thus, the Board will only consider whether service connection for infertility and a sinus disability is warranted based on the Veteran's first period of service.

This case comes before the Board of Veterans' Appeals (Board) on appeal from a March 2009 rating decision of a Department of Veterans Affairs (VA) Regional Office (RO). 

In September 2011, the Veteran was afforded a hearing before a Veterans Law Judge (VLJ).  In March 2012, the VLJ remanded the claims for further development.  The benefits sought remained denied per an October 2012 supplemental statement of the case (SSOC), and the case was returned to the Board for adjudication.  The VLJ who conducted the September 2011 hearing is no longer employed at the Board.  In June 2014, the Veteran was offered the opportunity to testify at another hearing with a different VLJ, and he elected to do so at his local regional office.  Thereafter, in January 2015, the Veteran presented testimony in a videoconference hearing before the undersigned VLJ.  A copy of the transcript has been associated with the claims file.

The issues on appeal were previously remanded by the Board in March 2012, July 2014, April 2015, and September 2016.  The Veteran's VA claims folder has been returned to the Board for further appellate proceedings.

The Board has reviewed the record maintained in the Veteran's Virtual VA paperless claims processing system folder.

This appeal was processed using the Veterans Benefits Management System (VBMS) paperless claims processing system.  Accordingly, any future consideration of this Veteran's case should take into consideration the existence of this electronic record.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.


REMAND

In September 2016, the Board most recently remanded the Veteran's infertility and sinus disability claims in order for a medical opinion to be obtained as to the etiology of the Veteran's infertility from a VA examiner who provided a medical examination and opinion previously in August 2015.  The examiner was to, in pertinent part, reconcile the Veteran's report of being fertile prior to service with his previous medical opinion in which he opined that the Veteran's current infertility is not related to service and that the Veteran's findings were more consistent with congenital, obstructive, or developmental causes.  

Pursuant to the September 2016 Board remand, in October 2016, the Veteran's claims folder was returned to the August 2015 VA examiner for a medical opinion as to the etiology of the Veteran's infertility.  After review of the Veteran's medical history which included treatment for right epididymal scarring status post epididymitis in October 1981 during service, the VA examiner concluded that it is less likely than not that the Veteran's infertility is related to service.  The examiner's rationale for his conclusion was based on his finding that the Veteran had uncomplicated unilateral epididymitis during service which would not cause infertility as the other testicle would still produce sperm.  Further, the normal bilateral testicle examination noted during the August 2015 examination weighed against evidence of scarring and infection in service leading to vas obstruction and infertility.  Also, unspecified infections during service would not cause permanent infertility but rather temporary infertility followed by normal testicle function.  He reiterated his previous findings of etiology which as stated in the previous examination included obstruction of the vas deference duct, congenital causes, germ cell arrest, and ductal obstruction at the epididymis.

Pertinently, in addressing the Veteran's report of being fertile prior to service, the examiner stated that it would be "pure conjecture" as to the specific etiology and onset of the infertility.  Notably, the Court of Appeals for Veterans Claims (Court) has held that medical evidence which is speculative, general, or inconclusive in nature cannot support a claim.  See Jones v. Shinseki, 23 Vet. App. 382, 390 (2010); Beausoleil v. Brown, 8 Vet. App. 459, 463 (1996); Libertine v. Brown, 9 Vet. App. 521, 523 (1996).  The Board further notes that the examiner did not provide any rationale as to the speculative finding regarding the onset of the Veteran's infertility and further did not reconcile the Veteran's report of being fertile prior to service with his previous finding that the Veteran's infertility was congenital.  In light of the foregoing, the Board finds that another addendum opinion is warranted as to whether the Veteran's current infertility is related to service and specifically addressing the Veteran's report that he was fertile prior to service.  Moreover, as the VA examiner who provided the previous medical opinion is a primary care physician, the Board finds that the requested addendum opinion be obtained from a urologist.  

The Veteran asserts that his sinus disability is related to his infertility, and thus the Veteran's claim for infertility could determine the outcome of the sinus claim.  The two claims are consequently inextricably intertwined and the sinus claim must be remanded to await disposition of the claim for infertility.  See Harris v. Derwinski, 1 Vet. App. 180, 183 (1991) (stating that where a claim is inextricably intertwined with another claim, the claims must be adjudicated together).

Accordingly, the case is REMANDED for the following action:

1. Forward the claims file to a urologist, or another appropriate medical professional if the urologist is unavailable, to provide an opinion as to the etiology of the Veteran's infertility.  The examiner is requested to review all pertinent records associated with the claims folder, including the Veteran's service treatment records, post-service medical records, and lay statements.

If the clinician determines that another examination is needed, the Veteran should be scheduled for a new examination.  

Based on the review of the Veteran's claims file, the examiner is asked to opine on whether it is at least as likely as not (a probability of 50 percent or greater) that the Veteran's current infertility is causally or etiologically related to the Veteran's period of service from October 1980 to October 1984, to include whether it is a residual of his documented right epididymal scarring status post epididymitis. 

The examiner is asked to note whether the Veteran has scarring of the epididymis, and discuss the Veteran's reports of being fertile prior to his first period of service. 

The examiner is also asked to address a September 2011 medical opinion from Dr. H. B. who opined that the Veteran's virulent infection in service caused irreparable scarring which caused infertility.  If the examiner continues to find that Dr. H. B.'s opinion is not supported by either the evidence or the general body of medical knowledge, the examiner should explain why that is the case.

The term "at least as likely as not" does not mean within the realm of medical possibility, but rather that the medical evidence both for and against a conclusion is so evenly divided that it is as medically sound to find in favor of a certain conclusion as it is to find against it.

A complete rationale for any opinion offered must be provided.  If the examiner is unable to offer the requested opinion, it is essential that the examiner offer a rationale for the conclusion that an opinion could not be provided without resort to speculation, together with a statement as to whether there is additional evidence that could enable an opinion to be provided, or whether the inability to provide the opinion is based on the limits of medical knowledge. See Jones v. Shinseki, 23 Vet. App. 382 (2011).

2. Review the claims file to ensure that all of the foregoing requested development is completed, and arrange for any additional development indicated. Then readjudicate the claims on appeal.  If the benefits sought remain denied, issue an appropriate supplemental statement of the case and provide the Veteran and his representative with the requisite period of time to respond.  The case should then be returned to the Board for further appellate review, if otherwise in order.

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  See Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
K.J. ALIBRANDO
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).




